Citation Nr: 0015071	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of disability pension benefits in the 
calculated amount of $1,754.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and R. Spurlock


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denying the appellant's request for a 
waiver of disability pension indebtedness on the basis that 
the veteran's waiver request was not submitted in a timely 
manner.


REMAND

Pursuant to 38 C.F.R. § 1.911(b) (1999), when VA determines 
that a debt exists, it shall promptly demand, in writing, 
payment of the debt, and shall notify the debtor of his or 
her rights and remedies in connection with the debt.  The 
debtor's rights in this regard include the right to 
informally dispute the existence or amount of the debt and to 
request waiver of collection of the debt.  38 C.F.R. § 
1.911(c) (1999).

The Board observes that a statement (dated September 17, 
1992) accompanying the materials received by the RO on 
January 10, 1996, contained the following statement:

In response to VA letter of 7/24/92 + 
8/24/92 I wish to file a notice of 
disagreement.  Please be advised that I 
was informed of an overpayment in the 
amount of $1542.00 of which I repaid on 
5/22/92.  Now you tell me I'm overpaid in 
the amount of $1754.00.  I don't 
understand this.  Please conduct an audit 
on my file and advise me of same.  Please 
suspend all withholding until this NOD is 
completed.

The Board believes that a liberal reading of the veteran's 
statement in this regard leads to the conclusion that he is 
challenging the proper creation (validity) of the overpayment 
in question.  While the October 10, 1996 letter could also be 
arguably construed as a timely waiver request, further 
appellate review by the Board with regard to the appellant's 
waiver claim must be deferred pending formal adjudication of 
her challenge to the validity of the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran 
raises the validity of the debt as part of a waiver 
application...it is arbitrary and capricious and an abuse of 
discretion to adjudicate the waiver application without first 
deciding the veteran's challenge to the lawfulness of the 
debt asserted against him or her."); see also VAOPGCPREC 6-98 
(July 24, 1998).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (1998).

In this regard, the Board notes that the veteran has alleged 
that the initial debt of $1,542.00, which he paid in May 
1992, was actually invalid; thus, he contends that the actual 
debt currently owed is not $1,754.00 but $212.00 (the 
difference between the second debt and the payment made on 
the first debt).  

A review of the current documentation of record indicates 
that there may have been some confusion on the part of the VA 
as to these two debts.  This should be rectified in 
addressing the veteran's claim as to the validity of the 
debt.

The Board further notes that while the RO has indicated in 
its April 1996 statement of the case that the first notice of 
the debt in question in this case was sent on July 24, 1992, 
the Committee in its Decision issued in October 1995, 
indicated that the first notice of the debt in question was 
sent on May 10, 1992.  The only version of a notice in the 
claims folder is the one sent to the veteran which he sent 
back to the VA during the pendency of this appeal, and dated 
August 24, 1992.  

However, the Board notes that the VA Office of Financial 
Policy has recent changed the procedures for waiver requests 
referred by VA Veterans Benefits Administration (VBA) Debt 
Management Center (DMC) to the Committee on Waivers and 
Compromises. See OF Bulletin 99.GC1.04 (May 14, 1999).  The 
new instructions in any waiver decision involving a debt 
under the DMC's jurisdiction where timeliness of the waiver 
request is at issue are that the DMC is to provide: (1) 
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
initial notice of indebtedness and right to request waiver; 
(2) a printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3) a copy 
of any correspondence received from the debtor in response to 
the initial notice of indebtedness and right to request 
waiver.  The Committee is to make the written declaration, 
the CAROLS screen printout (with the statement of 
explanation), the copy of the VA form letter sent to the 
debtor, and the copy of the debtor's response a part of the 
permanent record.  The RO is requested to ensure that these 
directives are followed.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should determine whether the 
veteran's debt, currently assessed as 
$1,754.00, was properly created and, if 
so, whether the amount of such debt was 
correctly calculated, taking into 
consideration the question of the 
validity of the already paid overpayment 
debt of $1,542.00 as well.  The veteran 
should be informed of the RO's 
determination as to the creation and 
calculation of any indebtedness and 
should be apprised of his appellate 
rights as they pertain to such 
determination.

2.  If the RO's determination on the 
validity of the debt issue is adverse to 
the appellant, the RO should, to the 
extent possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the claims folder 
some documentation/confirmation that 
indicates that a letter was sent to the 
veteran informing him of the overpayment 
in this case and his appellate rights 
regarding a request for waiver to his 
address of record at the time.  Then the 
RO should refer the waiver issue to the 
Committee for review and determination.

3.  If either the creation issue or the 
waiver issue, or both, are adverse to the 
veteran, then he should be furnished an 
appropriate supplemental statement of the 
case.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to obtain additional 
development and to ensure that the appellant is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of the case.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



